CONFIDENTIAL TREATMENT REQUESTED

AMENDMENT TO JOINT VENTURE AGREEMENT
This AMENDMENT (this “Amendment”) to that certain Joint Venture Agreement dated
as of March 11, 2013 (the “Agreement”), by and among Synacor, Inc., a Delaware
corporation (“Synacor”), Maxit Technology Incorporated, a company incorporated
under the laws of the British Virgin Islands (“Maxit”), and Synacor China, Ltd.,
a company incorporated under the laws of the Cayman Islands (the “Company”), is
entered into and made as of December 6, 2013, by and among Synacor, Maxit and
the Company. Capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Agreement.
RECITALS
A.    The Agreement contemplates that the Company will sell and issue 999,900
Ordinary Shares to each of Synacor and Maxit at the Second Closing (the “Second
Closing Shares”) for the consideration and upon satisfaction of the conditions
set forth in the Agreement (the “Second Closing Conditions”).
B.    Section 2.2(d)(ii) of the Agreement contemplates that Synacor will
purchase, and the Company will sell and issue, 300,000 Series A Preferred Shares
on an as and when needed basis by the Company.
C.    The parties hereto desire to amend the Agreement in relation to the Second
Closing, (i) to amend or waive certain of the Second Closing Conditions and (ii)
to amend the number of Second Closing Shares to be issued and sold by the
Company as well as the form and amount of consideration payable by each of
Synacor and Maxit for the Second Closing Shares.
D.    The parties hereto also desire to amend Section 2.2(d) of the Agreement to
change the number of Series A Preferred Shares that Synacor will purchase, and
the Company will sell and issue, on an as and when needed basis by the Company.
E.    Pursuant to Section 10.5 of the Agreement, any provision of the Agreement
may be amended only by a written instrument signed by the parties thereto.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the sufficiency and adequacy of which
consideration the parties hereby acknowledge, the parties hereto, intending to
be legally bound, agree as follows.
AMENDMENT
1.    Amendment to Section 2.2(d). Section 2.2(d) shall be amended and restated
in its entirety to read as follows.
“(d)    Subject to the consummation of the Second Closing, additional closings
pursuant to Section 2.1 for an aggregate number of Series A Preferred Shares
equal to 743,793 (each, an “Additional Series A Closing” or a “Closing”) to be
sold by the Company and purchased by Synacor shall take place in accordance with
the following clauses (i) and (ii) or at such other times as agreed in writing
by the parties.
(i)     500,000 Series A Preferred Shares in a timely manner over the two (2)
years following the Second Closing in relation to PRC Law requirements related
to the contribution of the registered capital amount of the WFOE.

1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

(ii)    243,793 Series A Preferred Shares on an as and when needed basis by the
Company.
2.    Amendment to Section 2.3. Each of Sections 2.3(a)(vi), 2.3(a)(vii) and
2.3(b)(v) shall be deleted in its entirety.
3.    Amendment to Section 2.4. Each of Sections 2.4(a)(ii), 2.4(b)(ii) and
2.4(b)(iv) shall be deleted in its entirety.
4.    Amendment to Section 4. The following new subsections shall be added to
Section 4.
“4.4    *. Maxit shall, promptly and in any event within thirty (30) days after
written request of Synacor, (a) transfer or cause to be transferred all rights
to that certain * (the “* Agreement”) to the WFOE on terms and conditions
satisfactory to Synacor and (b) obtain or cause to be obtained all Governmental
Approvals or other Third Party Approvals in connection therewith. Maxit shall
deliver to Synacor the transfer documentation, in form and substance
satisfactory to Synacor, effecting the transfer of the * Agreement within such
thirty (30) day period.”
“4.5    Maxit License Agreement. Upon written request of the Company and subject
to Section 2.11(c)(xii) of the Shareholders Agreement, Maxit shall grant a
non-exclusive license in the territory of the PRC to MaxAd and MaxView to the
Company or the WFOE on terms and conditions satisfactory to Synacor and Maxit
(the “Maxit License Agreement”).”
“4.6    Synacor License Agreement. Upon written request of the Company and
subject to Section 2.11(c)(xii) of the Shareholders Agreement, Synacor shall
grant a non-exclusive license in the territory of the PRC to the Company or the
WFOE, on arms’ length terms and conditions, to certain technology of Synacor
designated for building personalized websites for wireline and wireless users
(the “Synacor License Agreement”).”
5.    Amendment to Schedule A. The table under the heading “SECOND CLOSING” set
forth in Schedule A to the Agreement shall be deleted and replaced with the
table under the heading “SECOND CLOSING” set forth in Schedule A attached
hereto.
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

6.    Governing Law. This Amendment shall be governed by, and shall be construed
and enforced in accordance with, the laws of New York, New York.
7.    Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
8.    Titles and Subtitles. The titles and subtitles used in this Amendment are
used for convenience only and are not to be considered in construing or
interpreting this Amendment.
9.    Survival. Except as specifically set forth in this Amendment, the
Agreement shall remain in full force and effect unmodified.
[Remainder of page intentionally left blank]

3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Joint
Venture Agreement as of the date first above written.
SYNACOR CHINA, LTD.


By:
/s/ Qiang Sean Wang
Name:
Qiang Sean Wang
Title:
Chief Executive Officer





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Joint
Venture Agreement as of the date first above written.
MAXIT TECHNOLOGY INCORPORATED


By:
/s/ Qiang Sean Wang
Name:
Qiang Sean Wang
Title:
Director





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Joint
Venture Agreement as of the date first above written.
SYNACOR, INC.


By:
/s/ William J. Stuart
Name:
William J. Stuart
Title:
CFO





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE A


SCHEDULE OF INVESTORS




SECOND CLOSING


Investor
Purchase Price
Number and Type of Shares
 
 
 
Synacor, Inc.
US$112,414 (cash)
112,414 Ordinary Shares
Maxit Technology Incorporated
US$112,414 (cancellation and satisfaction in full of the staff replacement cost
incurred by Maxit Technology Incorporated in connection with transferring ten of
its employees to the WFOE)
112,414 Ordinary Shares



